Exhibit 24(b)(8.159) SELLING AND SERVICES AGREEMENT AND FUND PARTICIPATION AGREEMENT THIS AGREEMENT, made and entered into as of this 1st day of May, 2004 by and among ING Life Insurance and Annuity Company (“ING Life”), ING Insurance Company of America ("IICA"), ReliaStar Life Insurance Company ("ReliaStar"), ReliaStar Life Insurance Company of New York (ReliaStar of New York") (collectively "Insurer(s)"), ING Financial Advisers, LLC (“ING Financial”) (together with Insurers referred to collectively as “ING”), and TCW Brokerage Services (“Distributor”), acting as agent for the registered open-end management investment companies whose shares are or may be underwritten by Distributor (each a “Fund” or collectively the “Funds”). WHEREAS, Distributor acts as principal underwriter for the Funds; and WHEREAS, Insurers are insurance companies that issue annuity contracts to, and/or provides various recordkeeping and other administrative services to, certain plans under Sections 401, 403(b), 457 or 408 of the Internal Revenue Code of 1986, as amended ("Code"), certain nonqualified deferred compensation arrangements, and custodial accounts under Section 403(b)(7) or 408 of the Code (collectively, "Plans"); and WHEREAS, such Plans may invest in the Funds directly, or alternatively, certain of such Plans may invest in the Funds indirectly through annuity contracts issued by Insurers (the “Contracts”); and WHEREAS, ING Life has established Variable Annuity Accounts B, C, D and F and may establish such other accounts as may be set forth in Schedule A attached hereto (the “Separate Accounts”) to serve as an investment vehicle for the Contracts; and WHEREAS, IICA has established Variable Annuity Account I and may establish such other accounts as may be set forth in Schedule A attached hereto (the “Separate Accounts”) to serve as an investment vehicle for the Contracts; and WHEREAS, ReliaStar has established Separate Accounts One and N and may establish such other accounts as may be set forth in Schedule A attached hereto (the “Separate Accounts”) to serve as an investment vehicle for the Contracts; and WHEREAS, ReliaStar of New York has established a separate account and may establish such other accounts as may be set forth in Schedule A attached hereto (the “Separate Accounts”) to serve as an investment vehicle for the Contracts; and TCWcombinedagmtl.doc WHEREAS, the Insurers will provide various administrative and shareholder services in connection with the investment by the Plans in the Funds or in the Contracts; and WHEREAS, ING Financial will distribute to Plans shares of the Funds or units of the Separate Accounts that may in turn invest in the Funds; NOW, THEREFORE, it is agreed as follows: 1. Investment of Plan Assets. (a) With respect to Plans that invest in the Funds directly, ING Financial represents that it is authorized under the Plans to implement the investment of
